Citation Nr: 1211265	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In its October 2010 remand, the Board instructed the RO to attempt to obtain records that the Veteran identified from the Roseland Mental Health Center.  Later that month, the Veteran submitted an authorization for the RO to obtain the identified records, and in November 2010, the RO requested the Veteran's private treatment records from the Roseland Mental Health Center.  The RO's November 2010 request was returned by the U.S. Post Office as undeliverable.  In January 2011, the RO sent a second request to the Roseland Mental Health Center, but received no response.  The RO notified the Veteran of its progress in a January 2011 letter.  In a February 2011 statement, the Veteran reported that she tried to obtain her records from the Roseland Mental Health Center, but that the facility closed and there was no way to get her records.  In a November 2011 letter, the RO informed the Veteran that they located a new address for the Roseland Mental Health Center, and that she should submit a new authorization so that they could obtain her records from the facility.  The Veteran did not respond to the RO's November 2011 letter.  However, review of the record reflects that the RO sent the November 2011 letter to the Veteran at an address in Coons Rapids, Minnesota.  All previous correspondence had been sent to her at an address in Blaine, Minnesota.  Review of the claims file does not show that the Veteran submitted a change of address, and her official address of record is in Blaine, Minnesota.  Accordingly, the RO should send the request that the Veteran submit a new authorization for her private treatment records from the Roseland Mental Health Center at the new location identified by the RO to her address of record in Blaine, Minnesota.  The RO should also send a copy of the December 2011 supplemental statement of the case to the Veteran at her address of record.

In addition, in a February 2011 statement, the Veteran reported that she submitted an authorization for private treatment records from Jackson Park Medical Center.  Although review of the record does not reflect such an authorization was received by the RO, the Veteran identified additional private treatment records which have not yet been obtained by the RO and which may be pertinent to her appeal.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO should attempt to obtain those treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must send a copy of the November 2011 letter, requesting that the Veteran submit a new VA Form 21-4142 to obtain her private treatment records from the Roseland Mental Health Center at its new address, and the December 2011 supplemental statement of the case, to the Veteran at her current address of record, which is in Blaine, Minnesota.  In addition, the RO must request that she complete a VA Form 21-4142 to obtain her treatment records from Jackson Park Medical Center.  The RO must then obtain copies of the medical treatment records from the Roseland Mental Health Center and Jackson Park Mental Health Center and the identified additional private treatment records noted in the Veteran's February 2011 statement.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records that the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

